Exhibit 10.22
FIRST AMENDMENT
TO SENIOR EXECUTIVE OFFICER SEVERANCE AGREEMENT
          This First Amendment (“Amendment”) to the Senior Executive Officer
Severance Agreement (“Agreement”) dated as of March 26, 2007, between Teleflex
Incorporated (the “Company”) and John B. Suddarth (“Executive”) is hereby made
by the Company and Executive effective as of January 1, 2009.
Background Information

A.   The Company and Executive (collectively the “Parties”) desire to amend the
Agreement to bring it into compliance with Section 409A of the Internal Revenue
Code of 1986, as amended (“Code”), and the Treasury Regulations and other
guidance issued thereunder.   B.   Section 18 of the Agreement authorizes the
Parties to amend the Agreement in a written document executed by both Parties.

Amendment of the Agreement
          In consideration of the mutual covenants hereinafter set forth, and
intending to be legally bound, the Parties hereby agree as follows:

1.   The definition of “Commencement Date” is amended by deleting the following
from the end thereof:       “ provided that, if it shall be determined that
earlier payment or provision of such compensation or benefits is permissible
under Section 409A of the Code, ‘Commencement Date’ shall mean the earliest such
permissible date.”   2.   The following new definition of “Disability” is added:
      “’Disability’ shall mean Executive’s continuous illness, injury or
incapacity for a period of six consecutive months.”   3.   The definition of
“Insurance Benefit Period” is amended to provide that it is the period
commencing on the “Termination Date” instead of the period commencing on the
“Commencement Date.”   4.   The definition of “Termination Date” is amended by
adding the following to the end thereof:       “, which date shall be the date
Executive’s Termination of Employment occurs.”   5.   The definition of
“Termination of Employment” is amended in its entirety to read as follows:

 



--------------------------------------------------------------------------------



 



“’Termination of Employment’ means a cessation of Employment for any reason,
other than a cessation occurring (i) by reason of Executive’s death or
Disability or (ii) under circumstances which would entitle Executive to receive
compensation and benefits pursuant to the Change in Control Agreement.
Executive’s Termination of Employment for all purposes under this Agreement will
be determined to have occurred in accordance with the ‘separation from service’
requirements of Code Section 409A and the Treasury Regulations and other
guidance issued thereunder, and based on whether the facts and circumstances
indicate that the Company and Executive reasonably anticipated that no further
services would be performed after a certain date or that the level of bona fide
services Executive would perform after such date (as an employee or as an
independent contractor) would permanently decrease to no more than 20 percent of
the average level of bona fide services performed over the immediately preceding
36-month period (or actuarial period of service, if less).”

6.   The first clause of Section 4(a) of the Agreement, “Cash Bonuses for Years
Preceding the Year of Termination”, is amended in its entirety to read as
follows:       “If any cash bonus pursuant to an Annual Incentive Plan in
respect of a Performance Period which ended before the Year of Termination shall
not have been paid to Executive on or before the Termination Date, the Company
will pay Executive such bonus in the amount of Executive’s award earned for the
Performance Period in the form of a single lump sum cash payment on the later of
the 15th day following the Termination Date or the date that is 2-1/2 months
following the end of the Performance Period;”   7.   Section 4(c) of the
Agreement, “Payment of Annual Incentive Plan Award for Performance Period Not
Completed Before the Termination Date”, is amended by adding the following to
the end thereof:       “The amount to which Executive is entitled under this
Section 4(c) shall be paid in the form of a single lump sum cash payment on the
later of the Commencement Date or the date that is 2-1/2 months following the
end of the Performance Period.”   8.   Section 4(d) of the Agreement, “Vehicle
Allowance”, is amended in its entirety to read as follows:       “The Company
shall pay Executive a monthly cash vehicle allowance during the Severance
Compensation Period equal to what it would cost Executive to lease the vehicle
utilized by Executive immediately prior to the Termination Date, calculated by
assuming that the lease is a three (3) year closed-end lease. The Company shall
pay Executive (i) a lump sum cash amount equal to seven times the monthly
vehicle allowance on the Commencement Date; and (ii) a lump sum cash amount
equal to the monthly vehicle allowance on the first day of each month thereafter
for which the vehicle allowance is provided.”   9.   Section 4(e) of the
Agreement, “Outplacement”, is amended by adding the following to the end
thereof:       “The Company shall reimburse Executive within 15 days following
the date on which the Company receives proof of payment of such expense, which
proof must be submitted no later than December 1st of the calendar year after
the calendar year in which the

2



--------------------------------------------------------------------------------



 



expense was incurred. Notwithstanding the foregoing, Executive shall only be
entitled to reimbursement for those outplacement service costs incurred by
Executive on or prior to the last day of the second year following the
Termination Year.”

10.   Section 4(f) of the Agreement, “Health Care Coverage”, is amended in its
entirety to read as follows:       “(f) Health Care Coverage. During the Health
Care Continuation Period, the Company will provide health care coverage under
the Company’s then-current health care Plan for Executive and Executive’s spouse
and eligible dependents on the same basis as if Executive had continued to be
employed during that period. If the continuation of coverage under the Company’s
health care Plan for Executive and Executive’s spouse and eligible dependents
results in a violation of Section 105(h) of the Code, the continuation of
coverage will be on an after-tax basis with the portion of the monthly cost of
coverage paid by the Company being additional taxable income. If the
continuation of coverage under the Company’s health care Plan will be on an
after-tax basis, the Company will pay Executive a lump sum cash payment on the
last day of each applicable month during the Health Care Continuation Period so
that Executive will be in the same position as if the continuation of coverage
could have been provided on a pre-tax basis. The COBRA health care continuation
coverage period under Section 4980B of the Code shall begin at the end of the
Health Care Continuation Period. Notwithstanding the preceding, if Executive and
Executive’s spouse and eligible dependents are not eligible to continue health
care coverage under the Company’s health care Plan, the Company will reimburse
Executive in cash on the last day of each month during the Health Care
Continuation Period (or balance thereof) an amount based on the cost actually
paid by Executive for that month to maintain health insurance coverage from
commercial sources that is comparable to the health care coverage Executive last
elected as an employee for Executive and Executive’s spouse and eligible
dependents under the Company’s health care Plan covering Executive, where the
net monthly reimbursement after taxes are withheld will equal the Company’s
portion of the cost paid by the Executive for that month’s coverage determined
in accordance with the Company’s policy then in effect for employee cost
sharing, on substantially the same terms as would be applicable to an executive
officer of the Company.”   11.   Section 4(g) of the Agreement, “Life and
Accident Insurance”, is amended by renumbering clause (ii) as clause (iii) and
adding the following new clause (ii):       “(ii) during the period from the
Termination Date through the Commencement Date, Executive shall pay the entire
cost of such life and accident insurance coverage, and”   12.   The Agreement is
amended by adding the following new Section 4(h):       “(h) Taxable Benefits.
Any taxable welfare benefits provided pursuant to this Section 4 that are not
“disability pay” or “death benefits” within the meaning of Treasury Regulations
Section 1.409A-1(a)(5) (collectively, the “Applicable Benefits”) shall be
subject to the following requirements in order to comply with Code Section 409A.
The amount of any Applicable Benefit provided during one taxable year shall not
affect the amount of the Applicable Benefit provided in any other taxable year,
except that with respect to any Applicable Benefit that consists of the
reimbursement of expenses referred to in Code Section 105(b), a limitation may
be imposed on the amount of such

3



--------------------------------------------------------------------------------



 



reimbursements over some or all of the applicable Severance Compensation Period,
as described in Treasury Regulations Section 1.409A-3(i)(iv)(B). To the extent
that any Applicable Benefit consists of the reimbursement of eligible expenses,
such reimbursement must be made on or before the last day of the calendar year
following the calendar year in which the expense was incurred. No Applicable
Benefit may be liquidated or exchanged for another benefit. If Executive is a
“specified employee”, as defined in Code Section 409A, then during the period of
six months immediately following Executive’s termination of employment,
Executive shall be obligated to pay the Company the full cost for any Applicable
Benefits that do not constitute health benefits of the type required to be
provided under the health continuation coverage requirements of Code
Section 4980B, and the Company shall reimburse Executive for any such payments
on the first business day that is more than six months after the Termination
Date.”

13.   Section 11 of the Agreement, “Enforcement”, is amended by adding the
following to the end thereof:       “The Company shall reimburse Executive
within 15 days following the date on which the Company receives proof of payment
of such expense, which proof must be submitted no later than December 1 of the
calendar year after the calendar year in which the expense was incurred. The
amount of such expenses that the Company is obligated to pay in any given
calendar year shall not affect the amount of such expenses that the Company is
obligated to pay in any other calendar year, and Executive’s right to have the
Company reimburse the payment of such expenses may not be liquidated or
exchanged for any other benefit.”   14.   Section 18 of the Agreement,
“Amendment or Modification”, is amended by added the following to the end
thereof:       “It is the Parties’ intention that the benefits and rights to
which Executive could become entitled in connection with Termination of
Employment comply with Code Section 409A. If Executive or the Company believes,
at any time, that any of such benefit or right does not so comply, he or it
shall promptly advise the other party and shall negotiate reasonably and in good
faith to amend the terms of this Agreement such that it complies (with the most
limited economic effect on Executive and the Company).”   15.   Miscellaneous.
Except as herein provided, the Agreement shall remain unchanged and in full
force and effect. This Amendment may be executed in any number of counterparts,
all of which taken together shall constitute one and the same agreement and any
of the parties hereto may execute this Amendment by signing any such
counterpart. This Amendment shall be governed by, and construed in accordance
with, the laws of the Commonwealth of Pennsylvania, excluding any conflict or
choice of law rules or principles that might otherwise refer to the substantive
law of another jurisdiction for the construction, or determination of the
validity or effect, of this Amendment.

[Remainder of this page intentionally left blank.]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned, intending to be legally bound,
have executed this First Amendment to the Senior Executive Officer Severance
Agreement on this 23rd day of December, 2008.

                  TELEFLEX INCORPORATED:       EXECUTIVE:    
 
               
By:
  /s/ Jeffrey P. Black       /s/ John B. Suddarth    
Name:
 
 
Jeffrey P. Black      
 
John B. Suddarth    
Title:
  Chairman, Chief Executive Officer            
 
  and President            

5